878 F.2d 1445
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.E. Francis REIDENBAKER, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 89-3135.
United States Court of Appeals, Federal Circuit.
May 12, 1989.Rehearing Denied July 28, 1989.

Before MARKEY, Chief Judge, and PAULINE NEWMAN and MAYER, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), No. AT08318810288, affirming the Office of Personnel Management's (OPM) reconsideration decision denying E. Francis Reidenbaker's (Reidenbaker) application for a survivor annuity, is affirmed.

OPINION

2
Because Reidenbaker failed to prove that her husband's election of an unreduced single life annuity and waiver of his right to elect a survivor annuity for his wife was not voluntary, the board correctly affirmed OPM's reconsideration decision.    See Frantz v. Office of Personnel Management, 778 F.2d 783, 786 (Fed.Cir.1987).  When an individual executes a document he is presumed to have the capacity to do so.    See Brosnan v. Brosnan, 263 U.S. 345 (1923) (capacity to execute will).